Title: To George Washington from E.V. Wesels, 20 August 1782
From: Wesels, E.V.
To: Washington, George


                  
                     Sir
                     dated new York august 20 1782
                  
                  it is to your excelency I will run the venture to make known unto you this inteligance which may be of great advantage to my country that is if your excelency will agree to it to grant their desire there are two regiments of hesians wants to lay down their arms both oficers and privats if in case your excelency will permit them to go back in the country and seek a liveing for themselves be kind enough not to se the bearer want and to let me know by the bearer how it must be caried on and as for in whgt situation is the bearer is able to inform you for time and opertunity fails me to write more as speedy a return as posible nothing more at present but wishing your excelencys eternal welfare and suxses to all your forces.
                  
                     E.V. Wesels
                  
               